     Case 1:20-cv-01771-NONE-BAM Document 8 Filed 03/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAN JOAQUIN RAPTOR/WILDLIFE                       Case No. 1:20-cv-01771-NONE-BAM
      RESCUE CENTER, a non-profit
12    corporation, CENTRAL VALLEY SAFE                  ORDER GRANTING REQUEST FOR
      ENVIRONMENT NETWORK, a non-                       ORDER CONTINUING INITIAL
13    profit association, and PROTECT OUR               SCHEDULING CONFERENCE
      WATER, a non-profit association,
14                                                      (Doc. 7)
                         Plaintiffs,
15
             v.
16
      STERICYCLE, INC., a Delaware
17    corporation,
18                       Defendant.
19

20          On March 1, 2021, Plaintiffs filed the instant request to continue the Initial Scheduling

21   Conference currently set for March 16, 2021. (Doc. 7.) Plaintiffs explain that Defendant waived

22   service on February 5, 2021, and the deadline for Defendant to file a responsive pleading is

23   March 29, 2021. Plaintiffs further explain that the parties have conducted settlement discussions

24   and plan to continue to engage in good faith settlement negotiations with the goal of entering into

25   a settlement agreement prior to Defendant’s responsive pleading deadline. As a result, Plaintiffs

26   request that the Court continue the Scheduling Conference in order to give the parties additional

27   time to continue settlement negotiations and to avoid extra incurred litigation costs. Plaintiffs

28   also assert that the interests of judicial economy would be served by continuing the Scheduling
                                                        1
     Case 1:20-cv-01771-NONE-BAM Document 8 Filed 03/02/21 Page 2 of 2


 1   Conference. (Id.)

 2          Having considered the request, and good cause appearing, Plaintiffs’ request to continue

 3   the Scheduling Conference is GRANTED. Defendant will not be prejudiced by the brief

 4   extension of time. Accordingly, the Scheduling Conference is CONTINUED to May 12, 2021,

 5   at 9:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. At least

 6   one (1) week prior to the Scheduling Conference, the parties shall file a Joint Scheduling Report.

 7   The parties shall appear at the conference remotely with each party connecting either via Zoom

 8   video conference or Zoom telephone number. The parties will be provided with the Zoom ID and

 9   password by the Courtroom Deputy prior to the conference. The Zoom ID number and password

10   are confidential and are not to be shared. Appropriate court attire required.

11
     IT IS SO ORDERED.
12

13      Dated:     March 2, 2021                              /s/ Barbara   A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
